Opinion issued July 28, 2015




                                         In The

                                 Court of Appeals
                                        For The

                             First District of Texas
                               ————————————
                                 NO. 01-15-00408-CV
                              ———————————
                     IN RE JOSEPH ANDRE DAVIS, Relator


              Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

        Joseph Andre Davis, acting pro se, has filed a petition for writ of mandamus

regarding an underlying suit affecting the parent-child relationship.1 We deny the

petition. We dismiss the motion to stay filed in conjunction with the petition as

moot.

                                    PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.
1
        The underlying case is In the Interest of J.A.D., a Child, cause number 2014-
        58410, pending in the 245th District Court of Harris County, Texas, the Honorable
        Roy L. Moore presiding.